Per Curiam:

A statement of the facts of this case will be found in a former decision relating to the same subject-matter. (Hunter v. Kramer, 71 Kan. 468, 80 Pac. 963.)
The decision of legal questions involved in the former hearing *857still meets our approval, but were it otherwise that decision, so far as applicable to the facts as now presented, must remain the unalterable law of this case. The decision is stare decisis. (Crockett v. Gray, 31 Kan. 346, 2 Pac. 809.)
The only questions to be considered are the objections made to the exclusion of evidence offered by the defendants to explain the contract, and the instructions given and refused bearing on the question whether the contract was or was not ambiguous. Although it appears that counsel upon each side are now found upon the side opposite to their position upon the former presentation of the question, we adhere to the intimation in that decision that the telegrams, interpreted only by substituting the agreed words for the code words and read in connection with the letters confirming the same, make an unambiguous contract for the sale and purchase of four car-loads of bran to be delivered in East St. Louis. In this view of the law the offered evidence was properly rejected and the instructions asked were properly given and refused.
The judgment of the district court is affirmed.